DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Application filed on 10/2/19. Claims 1-20 are presented for examination. 

Remarks
2.	The drawings submitted on 10/2/19 have been considered and are accepted. 
The Information Disclosure Statement (IDS) submitted on 10/2/19 has been considered.

Allowable Subject Matter
3.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: independent claim 1, when considered as a whole, is allowable over the prior art of record. 
Specifically, the prior art of Kamat teaches a product regulations and standards management system for filtering, organizing, and generating from product regulations and standards raw data, collected from various governments, regulatory authorities, or trade associations, a plurality of different types of reports organized by the characteristics of the information recorded in the reports, wherein the characteristics include, but not limited to, granularity of the information, product/service lines covered by the information, publication time of the information, effective time period of the information, economic and geographical locations covered by the information. The different types of reports comprise a Basic Summary, a Simple Specification, a Complex Specification, and a Product Guideline. 
The prior art of Kurita teaches that contents which are created by first and second application programs are arranged two-dimensionally according to a first direction and a second direction. The first direction represents a chronological order, and the second direction is perpendicular to the first direction. The first application is one of an application to input handwriting, an application to capture an image, an application to record voice, and an application to clip a part of a document. The second application is another one of the application to input handwriting, the application to capture an image, the application to record voice and the application to clip a part of a document. 
The prior art of Cueto teaches techniques for interacting with a computing device using a stylus. The stylus is configured with a pressure-sensitive control feature that can be activated to perform various actions while the stylus is touching or otherwise sufficiently proximate to a stylus detection surface of the device. The pressure control feature function can be associated with a variety of tasks on the computing device such as: adjusting variables, executing a particular command, switching between tools, modifying a particular tool's settings, and launching an application. In some embodiments, the stylus-based pressure-sensitive control feature is configured to allow for squeeze actions, tapping actions, and various combinations of such pressure-types on the pressure-sensitive control feature to uniquely identify a corresponding function to be carried out on the computing device. 
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“An electronic system for amending and studying codes of regulation, provided with an electronic device (100), consisting of a common electronic reader, preferably provided with an "eInk" technology, or a common tablet, provided with a common power on/power off button (106) and a battery power system provided with a power supply port (107) adapted to allow said battery to be connected to an electrical power grid by a common battery-charging transformer; 
said electronic device (100) being provided with common Internet connection means (400), adapted to allow receiving data regarding the regulatory texts and amendments to said regulatory texts from a dedicated server (300); 
said server (300) being connected to a database (324) adapted to store in its memory data relating to at least said regulatory texts and modifications thereof over time and being adapted to automatically download the amendments to said regulatory texts, based on the data loaded into said database (324) when accessing, by means of said electronic device (100), the Internet (400); 
said electronic device (100) being provided with a display (101) having touch-screen technology; 
said display (101) consisting of at least four portions: 
- a central portion (101.a) adapted to allow the view of the preselected regulatory text, preferably within a dual-column layout, if oriented vertically, and a dual-page and dual-column layout, if oriented horizontally; 
- a top bar (101.b) adapted to allow the view of a timeline (150) wherein the dates when modifications to the displayed 4Docket No. 2501-1098 regulatory text or part thereof were stored are highlighted; 
- a side bar, preferably of the pop-up type, with a pop-up interactive index (101.d), adapted to allow the view of the list of rules and law articles present in the regulatory text under examination; 
- a bottom bar (101.c) adapted to allow the view of a plurality of function icons, such as at least: 
o a "view" icon (105) for viewing the regulatory text, consisting of at least 
a first switch (105') adapted, under the user's control, to reversibly enable and disable the view of highlights and notes written by the user in the margin of the regulatory text, 
a second switch (105'') adapted, under the user's control, to reversibly enable and disable the view of notes written by said user in the margin of the displayed regulatory text, and 
a third switch (105'') adapted, under the user's control, to reversibly enable and disable the view of a plurality of secondary timelines (150''), consisting of graphical representations relating to a single article of a given regulatory text, said secondary timelines (150'') being adapted to highlight the dates when modifications to the article to which they refer were stored; 
o a "comparison" icon (109), adapted, under the user's control, to determine the simultaneous view of the same preselected rule in a plurality of variations, laid out in a left-to-right chronological order, each in a dedicated column of said central portion (101.a) of said display 5Docket No. 2501-1098 (101), said "comparison" view being characterized in that the portions of text that have been varied from one version to the other of the same rule are highlighted in the various regulatory texts; 
o a "full screen" icon (110), adapted, under the user's control, to reversibly set the view of the preselected regulatory text to a full-screen mode; 
o a print icon (111), adapted to send to a common printer connected to said electronic device (100) by means of a common wireless connection system, preferably of the Bluetooth type, the command to print the regulatory text displayed in said central portion (101.a) of said display (101);
o a "manage bookmarks" icon (112), adapted to reversibly enter, modify, view or hide a plurality of bookmarks, consisting of reference points within the regulatory text, adapted to make it easier to search for contents of interest within the regulatory text itself; 
o a "social media" icon (113), adapted to allow the view of a list of users using said system, who have commented or written notes and remarks on the displayed regulatory text; 
o a "finger" icon (114), adapted to reversibly enable the capability of writing notes relating to the displayed regulatory text by the user's finger contacting said display (101); 
o a "create study folder" icon (115), adapted, under the user's control, to create study folders with custom multimedia contents;  6Docket No. 2501-1098 
said display (101) being provided with touch-screen technology and being adapted to allow the columns of the displayed text to slide downward or upward by an upward or downward vertical swiping movement performed by the user with a finger on said central portion (101.a), 
said touch-screen technology of said display (101) being adapted to allow all the displayed columns to slide simultaneously by swiping the user's finger upward or downward on any one of the displayed columns; 
said display (101) being further adapted to allow changing page, forward or backward, through a horizontal swiping movement to the left or to the right, respectively, performed by the user with a finger on said central portion (101.a), in particular in order to browse, forward or backward, through the text by a first predetermined number of pages, preferably seven pages, the user has to perform a horizontal swiping movement to the left or to the right, respectively, with two fingers touching said central portion (101.a) of said display (101), whereas to browse, forward or backward, through the text by a second predetermined number of pages, preferably fifty pages, the user has to perform a horizontal swiping movement to the left or to the right, respectively, with three fingers touching the central portion (101.a) of said display (101); 
said touch-screen display (101) being further adapted to allow sliding the timeline (150) forward or backward over time by a horizontal swiping movement to the left or to the right, respectively, performed by the user touching with one finger said top bar (101.b), said touch-screen display (101) being adapted to allow increasing or decreasing the size of the 7Docket No. 2501-1098 displayed text, by a widening or approaching movement, respectively, performed by the user with two fingers on said central portion (101.a); 
said timeline (150) being adapted to graphically represent, by predetermined colors and/or symbols, the effective periods of a rule between one variation date and the other, said predetermined colors and/or symbols being further adapted to notify the user about the successful reading of the text, with or without remarks, or failure to read the text, in that specific version of the rule; 
said timeline (150) being further adapted to allow the user to quickly go from one version of the rule to the other over time, by simply selecting the corresponding reference graphical-time interval; 
said electronic system for amending and studying codes of regulation further comprising at least one electronic pen (200), provided with a common rechargeable battery, adapted to allow the user to complement and underline the text with highlights, remarks, notes, external links, images and other multimedia contents useful for studying and analyzing the text; 
said electronic pen (200) being characterized by a tip (201) adapted to allow the user to write on said display (101) in a precise manner; 
said electronic pen (200) being provided with at least: 
- a "mode" button (203), provided with three positions and adapted to be used by the user to determine the reversible switching from a "highlighter" mode, characterized in that by passing said tip (201) over the text of interest, it will be provided with a colored background, to a "pen" mode 8Docket No. 2501-1098 wherein the user may write down remarks within the blank spaces of the displayed text, to an "eraser" mode characterized in that by passing said tip (201) over already written notes or remarks or over text portions already highlighted by the user, said notes or highlights are erased;
- a "timeline" button (204), adapted to be pressed by the user to enable a view mode adapted to compare a plurality of versions of a regulatory article of interest by selecting on said timeline (150) the effective periods of interest; 
following said selection, the texts of interest will be displayed in said central portion (101.a) of said display (101) within a layout consisting of a plurality of flanking columns, positioned in a chronological order, each of said columns corresponding to an effective period selected in said timeline (150); 
said "timeline" button (204) of said electronic pen (200) being adapted, by a double press, to reversibly enable or disable the view of a plurality of secondary timelines (150''), consisting of graphical representations adapted to highlight the effective period and any dates of variations made to a specific law article to which these refer; 
said "timeline" button (204) of said electronic pen (200) being adapted, by prolonged pressing, to cause a menu to open which is adapted to allow modifying the view options for said timeline (150) on said top bar (101.b) of said display (101); 
- a "writing" button (206), adapted to be pressed to cause a menu to open by which it is possible to modify the color and 9Docket No. 2501-1098 thickness settings of the tool which is enabled at the time at the "mode" button (203), that is the highlighter color, the pen writing color or thickness, or the thickness of the "eraser" tool; 
said "writing" button (206) being further adapted to be pressed to determine the modification of the size of the space available for the user to write down notes; 
said "writing" button (206) being further adapted, by a double press, to determine the reversible view of highlights and/or notes written by the user in the margin of the displayed regulatory text; 
said electronic pen (200) being adapted to write in a predefined area around each law article so that, by approaching the margin of such area with writing, the system automatically opens an additional space of modifiable size to allow the user to have customizable space for remarks relating to that law article“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
February 17, 2021